Citation Nr: 0416470	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for testicular/gonadal 
failure secondary to trauma.

2.  Entitlement to an increased evaluation for recurrent 
spontaneous pneumothoraces, with residual scars, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records are negative for 
complaints, symptoms or diagnoses pertinent to the testicles, 
an assault, or any injuries incurred in an assault; the 
earliest diagnosis pertaining to the testicles is dated 
decades after the veteran's service; the competent medical 
evidence does not link the veteran's current 
testicular/gonadal failure to service or any trauma therein.  

3.  The competent medical evidence indicates that the 
veteran's current pulmonary symptoms are not the result of 
his service-connected recurrent spontaneous pneumothoraces 
but rather are due to non-service-connected chronic 
obstructive pulmonary disease (COPD); the medical evidence 
shows that the only residuals of the veteran's service-
connected status-post spontaneous pneumothoraces are 
asymptomatic scars that result in no limitation of function.  



CONCLUSIONS OF LAW

1.  Service connection for testicular/gonadal failure, 
secondary to trauma, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).

2.  Entitlement to a schedular rating in excess of 10 percent 
for recurrent spontaneous pneumothoraces, with residual 
scars, is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118 (prior to August 
30, 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (prior to 
October 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
4.118, Diagnostic Code 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claims prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003; Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the May 1998 rating decision on appeal, the 
July 1998 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) dated in March 1999, September 
1999, and September 2003 adequately informed him of the 
information and evidence needed to substantiate his claims.  
The Board observes that a March 2001 VCAA notice letter, an 
August 2003 VCAA notice letter and the September 2003 SSOC 
informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all available service medical records 
and post-service medical records.  An April 2003 VA 
memorandum provides that all procedures to obtain clinical 
service medical records from Martin Army Hospital had been 
correctly followed; all efforts had been exhausted; further 
attempts were futile; and based on these facts the records 
were not available.  The appellant has not indicated that 
there are any other additional medical records available to 
substantiate his claims.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in July 2003 VA conducted a medical 
examination with regard to the veteran's claim for an 
increased evaluation for spontaneous pneumothoraces.  The 
Board finds that the relevant medical evidence of record, to 
include the report of this VA examination, is adequate for 
rating purposes; it contains sufficient detail to make a 
decision on this issue.  Thus, there is no duty to provide 
another examination with regard to this issue on appeal.  38 
U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  

Turning to the veteran's claim for service connection for 
testicular/gonadal failure secondary to trauma, the Board 
notes that a June 1975 VA examination found that the 
veteran's testicles were very small, to the point that it 
appeared that he maybe did not have enough male hormone.  
However, the report did not note a history of trauma, did not 
attribute the size of the veteran's testicles to injury or 
trauma, and did not provide a relevant diagnosis.  Further, 
there is no objective medical or law enforcement evidence of 
the claimed in-service trauma, or of relevant complaints, 
symptoms, abnormal findings, diagnoses, or notations of a 
fight or trauma during his period of active duty.  
Examination reports showed normal genitalia on clinical 
examination in 1977 and 1982, and the earliest diagnosis of a 
testicular/gonadal condition was not dated until 1997, 
decades following the veteran's separation from service.  
Therefore, no nexus opinion regarding this claim is required.  
There is no competent medical or law enforcement evidence 
corroborating the veteran's history of an in-service assault.  
Moreover, the initial diagnosis of primary gonadal failure 
was dated decades after the veteran's service.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to this service connection claim.  Id.; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra. 

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The initial AOJ decision regarding the veteran's claims was 
dated in May 1998, prior to the VCAA notice.  As noted above, 
VCAA provisions were subsequently considered and complied 
with.  The March 2001 and August 2003 VCAA notices were 
provided prior to the September 2003 SSOC.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
elaborates on this particular procedural point below. 

A May 1998 rating decision denied the veteran's claim.  Only 
after that rating action was promulgated did the AOJ, in 
March 2001 and August 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice regarding this claim was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March 2001 and 
August 2003 were not given prior to the first AOJ 
adjudication of the claims, the VCAA notices were provided by 
the AOJ prior to the most recent transfer of the appellant's 
case to the Board, and the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notices were provided, the 
case was readjudicated and an SSOC was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claims.  In the August 2003 letter, the RO 
informed the veteran that he could use an enclosed VA Form 
21-4138 to tell the RO about "any other records that may 
exist to support your claim...."  In an April 2004 letter to 
the veteran informing him that his claims had been returned 
to the Board for disposition, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran has offered contentions during a hearing at the 
RO, as well as in various letters.  The Board will address 
his contentions together for the sake of clarity.  The 
veteran contends that he now has primary testicular/gonadal 
failure as a result of a 1973 assault while he was a military 
policeman (MP) on active duty.  The veteran asserts that he 
was beaten by three men around the groin, back and head.  He 
maintains that a Military Police Incident Report was written 
and that he was treated at Martin Army Hospital.  Treatment 
included stitches, and afterward he was put on light duty for 
a couple of days.  He said he was first told he had a 
testicle problem by health care providers in 1996.  He 
maintains that the two examiners did not merely tell him he 
had non-functioning testicles but that they had been 
destroyed.  

The veteran also contends that the 10 percent evaluation 
assigned for his recurrent spontaneous pneumothoraces does 
not reflect the severity of that disability.  He claims that 
his service-connected disability results in shortness of 
breath, trouble walking, difficulty conversing, difficulty 
breathing (especially in non-air conditioned environments), 
and prevents him from being able to work, to include 
construction.  He said that the pneumothoraces recur several 
times a year.  He maintains that he does not have asthma, and 
thus the inhalants he is provided as  treatment do not help 
him at all.  

The veteran's service medical records, including the report 
of his separation medical examination, are negative for 
complaints, symptoms or diagnoses relating to the testicles.  
They are also negative for any evidence of an assault or 
injuries incurred in an assault.  Medical records from Martin 
Army Hospital are negative for an assault or treatment for 
injuries incurred in an assault.  The RO has attempted to 
obtain additional medical records from this facility.  As 
noted earlier, an April 2003 VA memorandum concludes that 
additional medical records from Martin Army Hospital are not 
available.  

Correspondence from the U.S. Army Crime Records Center dated 
in May 1999 provides that a search of criminal file indexes 
revealed no files corresponding to the veteran's alleged 1973 
assault.  

The report of a June 1975 VA examination, conducted in 
connection with the veteran's lung complaints, notes that the 
veteran had very small testicles, to the point that the 
examiner thought perhaps the veteran did not have enough male 
hormone or [unclear].  The report does not mention any 
history of injury or assault, or provide a relevant 
diagnosis.  

Private hospital reports show that the veteran's genitalia 
were normal on examination in 1977 and 1982.  

VA outpatient progress notes dated in March 1997 provide that 
the veteran had first degree testicular failure and arrived 
for testosterone injection.  October 1997 progress notes 
reflect that the veteran had first degree gonadal failure, 
secondary to trauma, and presented for a monthly testosterone 
shot.  His most recent shot was in July.  A January 1998 
progress note provides a diagnosis of first degree gonadal 
failure.  Another January 1998 progress note relates that the 
veteran reported being assaulted while an MP, and provides a 
diagnosis of testicular atrophy.  An April 1998 progress 
noted relates a diagnosis of gonadal failure, with a plan to 
continue testosterone injections.  

The report of a February 1999 VA examination provides that 
the veteran was a chronic smoker who smoked one pack in two 
days, and had been smoking for the last 27 years.  The 
veteran was not on any medications or inhaled 
bronchodilators.  He was in no respiratory distress, 
accessory muscles were not used for respiration, and there 
was no wheezing, rhales or rhonchi.  He complained of 
shortness of breath and periodic chest pain.  The veteran 
reported that he had been told he had asthma, but had never 
been treated for an asthmatic attack.  Results of objective 
findings were provided, and included thoracotomy scars 
bilaterally, which were well healed and nontender.  The final 
diagnosis was status-post bilateral pneumothorax, post-
operative; and history of possible asthma, not evident on 
examination.  The examiner specifically commented that the 
veteran's COPD was not the result of spontaneous 
pneumothoraces.  Pulmonary function testing suggested 
moderate obstructive ventilatory impairment.  

An April 2001 VA hospital discharge summary provides that the 
veteran smoked two packs per when he had the money.

In April 2002, the veteran sought private treatment, and 
noted that he had been seen at an emergency room for 
shortness of breath.  The veteran reported that he felt like 
he was not getting enough air when breathing.  The veteran's 
lungs were clear throughout with good breath sounds.  The 
pertinent assessment was pneumonia and anxiety with 
hyperventilation. 

Documentation in the claims file shows that the veteran 
failed to report to an August 2002 VA respiratory examination 
and pulmonary function tests.  

The report of a July 2003 VA examination provides that the 
examiner was asked to distinguish between any residuals of 
the veteran's service-connected collapsed lung and other non-
service-connected lung conditions.  The examiner provided 
that he had reviewed the veteran's claims file and available 
VA medical records.  It was noted that the veteran currently 
reported that he was unable to catch his breath, perform 
construction work or climb a single flight of stairs.  The 
veteran stated that he smoked one-half to one packs of 
cigarettes a day and had been smoking since the age of 13, 
which the examiner noted equated to a 25-30 pack year history 
of smoking.  The veteran reported that inhalers had been 
absolutely ineffective in controlling his shortness of breath 
symptoms and he had for the most part discontinued their use.  
He was irritated that he had been labeled an asthmatic.  The 
veteran said that he rode a bike for exercise, as it was much 
easier than walking.  

On physical examination, the examiner noticed that the 
veteran had visible/audible shortness of breath walking the 
30 or so steps from the waiting room to the office.  At times 
during the interview, the veteran appeared to lose his breath 
simply from the effort of talking.  Respiratory rate was 20 
breaths/minute.  Respirations were clear but very shallow in 
the upper lung fields.  There were no rales, rhonchii or 
wheezes.  There was no audible respiration ausculted below 
the rib cage, anteriorly or posteriorly.  The veteran 
appeared to be in mild respiratory distress, as he was 
employing auxiliary muscles of respiration.  The veteran's 
heart rate was 96-100 beats per minute.  There were well 
healed flat cicatrices, bilaterally, representing residuals 
of 1986 bilateral thoracotomies.  The cicatrices were non-
tender.  

The report relates that current X-rays showed findings 
suggesting COPD.  The examination also relates that the 
veteran missed two PFT/spirometry appointments.  

The diagnosis was moderately severe COPD, uncontrolled (off 
meds), with significant respiratory compromise secondary.  
The examiner offered the opinion that there was no plausible 
association between the veteran's in-service spontaneous 
pneumothoraces, gas exposure while going through the "gas 
chamber" during basic training, surgical procedures for his 
in-service pneumothoraces, and his current medical condition.  
The examiner noted that the veteran gave a history of smoking 
and opined that this was almost certainly responsible for his 
current pulmonary disability. 

Legal Analysis 

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for testicular/gonadal 
failure, secondary to trauma.  

The Board recognizes the veteran's own assertions as to the 
etiology of his current condition.  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, supra.  Thus, his own testimony does not constitute 
competent medical evidence linking his testicular/gonadal 
failure to service or trauma during service.  

The Board finds that the veteran's service medical records 
also fail to support his claim.  They are negative for any 
complaints, symptoms, treatment or diagnoses relating to the 
testicles, or an assault or residuals from an assault.  
Military law enforcement records are also negative for 
records corroborating the assault.  

The Board is cognizant of the fact that a VA examination 
shortly after service noted that the veteran's testicles were 
very small.  However, the report did not note a history of 
trauma, did not attribute the size of the veteran's testicles 
to injury or trauma, and did not provide a relevant 
diagnosis.  In addition, examination reports showed normal 
genitalia on clinical examination in 1977 and 1982.  

The earliest indication of a chronic testicular problem is 
not apparent in the record until 1997, decades following the 
veteran's separation from service.  The record contains no 
medical opinion, based on a review of the record, linking the 
current disability to the veteran's service or alleged in-
service trauma, decades earlier.  

The Board recognizes the notations in the 1997 and 1998 VA 
progress notes of inservice trauma.  However, the Board finds 
it significant that these progress reports fail to indicate 
that they included any review of the veteran's service 
medical records.  It is quite apparent that they were not 
based on such a review, since the service medical records are 
negative for any corroboration of the alleged in-service 
testicular injuries.  These statements also fail to provide 
any explanation for any implied opinions linking the 
veteran's current testicular/gonadal failure to service or 
the alleged in-service trauma.  The fact that these 
statements repeat the veteran's history of in-service 
injuries does not substantiate that the injuries occurred.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an 
opinion based on an inaccurate factual premise has no 
probative value).  An opinion regarding the etiology of the 
underlying condition is no better than the facts alleged by 
the veteran and, when unenhanced by any additional medical 
comment, does not constitute competent medical evidence.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1994).  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LaShore v. Brown, 
8 Vet. App. 406 (1995).

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
recurrent spontaneous pneumothoraces, with residual scars.

Turning to the veteran's scars, the Board observes that in 
general evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2003); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.  In 
the present case, a November 2001 rating decision established 
service connection for residual scars, and determined that 
they were part of the primary service-connected disability of 
recurrent spontaneous pneumothoraces.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, as noted 
below, the veteran's service-connected scar residuals are 
asymptomatic and result in no indications or disability to 
evaluate.  Thus, the RO's failure to provide the veteran the 
pertinent rating criteria is harmless error.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for 
pneumothoraces scars.  The competent medical evidence 
demonstrates that the veteran's scars are asymptomatic.  Both 
the February 1999 and the July 2003 VA examinations found 
that the veteran's residuals scars were nontender.  He has 
made no assertions as to any pain or limitation of motion.  
The treatment records are negative for pertinent complaints, 
symptoms, findings or diagnoses.  38 C.F.R. § 4.118 (prior to 
August 30, 2002); 38 C.F.R. § 4.118 (2003).

Turning to the veteran's recurrent spontaneous 
pneumothoraces, the Board notes that the criteria for 
respiratory disorders pursuant to 38 C.F.R. § 4.97 were 
revised effective on October 7, 1996.  The rating criteria 
effective prior to October 7, 1996 or either of the revised 
rating criteria noted above may apply, whichever are most 
favorable to the veteran, although the revised rating 
criteria are only applicable since their effective dates.  
VAOPGCPREC 3-2000.  When amended regulations expressly state 
an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
See Rhodan v. West, 12 Vet. App. 55, 57 (1998).

Therefore, only the previous version of the rating criteria 
may be applied prior to October 7, 1996.  As of October 7, 
1996, the Board must apply the version of the rating schedule 
that is more favorable to the veteran.  In this case, the 
Board concludes that neither version of the rating criteria 
is more favorable to the veteran.  

The veteran's disability is evaluated as asthma.  Pursuant to 
Diagnostic Code 6602, in effect prior to October 7, 1996, a 
10 percent evaluation is warranted for mild bronchial asthma 
manifested by paroxysms of asthmatic-type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent evaluation requires moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (prior to October 7, 1996).

Following the October 1996 regulation changes, a 10 percent 
rating is warranted for bronchial asthma with FEV-1 of 71 to 
80 percent, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy. In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  A 30 percent rating requires FEV-1 of 56 to 70 
percent, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or; inhalation 
anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2003).

In sum, the competent medical evidence indicates that the 
veteran's current pulmonary symptoms are not the result of 
his service-connected recurrent spontaneous pneumothoraces 
but rather are due to non-service-connected chronic 
obstructive pulmonary disease (COPD) and smoking; the medical 
evidence shows that the only residuals of the veteran's 
service-connected status-post spontaneous pneumothoraces  are 
asymptomatic scar that result in no limitation of function.  
Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
recurrent spontaneous pneumothoraces.  

The Board recognizes the veteran's own assertions as to the 
severity of his recurrent spontaneous pneumothoraces.  The 
veteran is competent to testify as to observable symptoms.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical severity or degree.  Espiritu, supra.  Thus, his own 
testimony does not constitute competent medical evidence that 
this disability warrants an increased evaluation under the 
schedular criteria.  

The Board finds it significant that the competent medical 
evidence of record distinguishes the veteran's service-
connected lung disability from his non-service-connected 
conditions, and indicates that the latter are responsible for 
his current symptoms.  The report of the February 1999 VA 
examination provides that the veteran was a chronic smoker 
who smoked one pack in two days, and had been smoking for the 
last 27 years.  Pulmonary function testing suggested moderate 
obstructive ventilatory impairment, but the examiner 
specifically commented that the veteran's COPD was not the 
result of spontaneous pneumothoraces.  The July 2003 VA 
examiner's opinion, based upon a review of the claims file 
and an examination of the veteran, was that there was no 
plausible association between the veteran's in-service 
spontaneous pneumothoraces, gas exposure while going through 
the "gas chamber" during basic training, surgical 
procedures for his in-service pneumothoraces, and his current 
medical condition.  The examiner noted that the veteran gave 
a history of smoking and opined that this was almost 
certainly responsible for his current pulmonary disability.  

The Board finds that the examiner's opinions are entitled to 
great probative weight.  They are offered by a medical 
doctors, and are based on a current physical examination 
findings and reviews of the veteran's claims file and VA 
treatment records.  The opinions include references to the 
veteran's history and clinical findings, and provide 
rationales.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase without good cause, the claim shall 
be denied.  See 38 C.F.R. § 3.655(b) (2003).  In this regard, 
the Board notes that in connection with the most recent VA 
examination, the veteran was scheduled for pulmonary function 
tests, for which he failed to report.  The Board points out 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for testicular/gonadal 
failure, to include as due to alleged in-service trauma, is 
denied.

Entitlement to a rating in excess of 10 percent for recurrent 
spontaneous pneumothoraces, with residual scars, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



